Rebecca Noblin (Alaska Bar No. 0611080)
Erik Grafe (Alaska Bar No. 0804010)
EARTHJUSTICE
441 W 5th Avenue, Suite 301
Anchorage, AK 99501
T: 907.277.2500
F: 907.277.1390
E: rnoblin@earthjustice.org
   egrafe@earthjustice.org

Attorneys for Plaintiffs Natural Resources Defense Council et al.



                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

 NATURAL RESOURCES DEFENSE COUNCIL,                   )
 CENTER FOR BIOLOGICAL DIVERSITY,                     )
 GREENPEACE, INC., and FRIENDS OF THE                 )
 EARTH,                                               )
                                                      )
           Plaintiffs,                                ) Case No. 3:18-cv-00031-SLG
                                                      )
                    v.                                )
                                                      )
 DAVID BERNHARDT, in his official capacity as         ) PLAINTIFFS’ NOTICE OF
 Acting Secretary of the Interior; KAREN              )           APPEAL
 MOURITSEN, in her official capacity as Acting        )
 Alaska State Director of the Bureau of Land          )
 Management; and BUREAU OF LAND                       )
 MANAGEMENT,                                          )
                                                      )
           Defendants,                                )
                                                      )
           and                                        )
                                                      )
 CONOCOPHILLIPS ALASKA, INC.,                         )
                                                      )
           Intervenor-Defendant.                      )
                                                      )




        Case 3:18-cv-00031-SLG Document 39 Filed 01/03/19 Page 1 of 4
        Notice is hereby given that Natural Resources Defense Council, Center for

Biological Diversity, Greenpeace, Inc., and Friends of the Earth, Plaintiffs in the

above-named case, hereby appeal to the United States Court of Appeals for the

Ninth Circuit from the final judgment of the District Court, dated December 7,

2018, and entered on the docket on December 10, 2018 (Doc. 38), and all orders

that gave rise to that judgment, including but not limited to the Order Re Cross-

Motions for Summary Judgment, dated and entered December 6, 2018 (Doc. 37).

Pursuant to Federal Rule of Appellate Procedure 12(b) and Ninth Circuit Rule 3-

2(b), Plaintiffs’ Representation Statement is attached hereto.

        Respectfully submitted this 3rd day of January, 2019.

                                     s/ Erik Grafe
                                     Erik Grafe (Alaska Bar No. 0804010)
                                     Rebecca Noblin (Alaska Bar No. 0611080)
                                     EARTHJUSTICE

                                     Attorneys for Plaintiffs Natural Resources
                                     Defense Council, Center for Biological
                                     Diversity, Greenpeace, Inc., and Friends of
                                     the Earth




PLAINTIFFS’ NOTICE OF APPEAL
Natural Resources Defense Council et al. v. Bernhardt et al.,
Case No. 3:18-cv-00031-SLG                                                            1
           Case 3:18-cv-00031-SLG Document 39 Filed 01/03/19 Page 2 of 4
                              REPRESENTATION STATEMENT


Plaintiffs-Appellants

Names of parties:

        NATURAL RESOURCES DEFENSE COUNCIL
        CENTER FOR BIOLOGICAL DIVERSITY
        GREENPEACE, INC.
        FRIENDS OF THE EARTH

Names, addresses, telephone numbers, and emails of counsel:

        Rebecca Noblin
        Erik Grafe
        EARTHJUSTICE
        441 W 5th Avenue, Suite 301
        Anchorage, AK 99501
        T: 907.277.2500
        E: rnoblin@earthjustice.org
           egrafe@earthjustice.org

Are counsel registered for Electronic Filing in the 9th Circuit?: Yes


Defendants-Appellees

Names of parties:

        DAVID BERNHARDT, Acting Secretary of the Interior1
        KAREN MOURITSEN, Acting State Director, Bureau of Land Management
        BUREAU OF LAND MANAGEMENT



1
 David Bernhardt, Acting Secretary of the Interior, U.S. Department of the
Interior, is substituted for Ryan Zinke, Secretary of the Interior, U.S. Department
of the Interior.
PLAINTIFFS’ NOTICE OF APPEAL
Natural Resources Defense Council et al. v. Bernhardt et al.,
Case No. 3:18-cv-00031-SLG                                                            2
           Case 3:18-cv-00031-SLG Document 39 Filed 01/03/19 Page 3 of 4
Names, addresses, telephone numbers, and emails of counsel:

        Romney S. Philpott
        U.S. DEPARTMENT OF JUSTICE
        Environmental and Natural Resources Division, Natural Resources Section
        999 18th St., #370
        Denver, CO 80202
        T: 303.844.1810
        E: romney.philpott@usdoj.gov

        Michelle-Ann C. Williams
        U.S. DEPARTMENT OF JUSTICE
        Environmental and Natural Resources Division, Natural Resources Section
        P.O. Box 7611
        Washington, DC 20044
        T: 202.305.0420
        E: michelle-ann.williams@usdoj.gov


Intervenor-Defendant-Appellee

Name of party:

        CONOCOPHILLIPS ALASKA, INC.

Names, addresses, telephone numbers, and emails of counsel:

        Ryan P. Steen
        Jason T. Morgan
        STOEL RIVES LLP
        600 University Street, Suite 3600
        Seattle, WA 98101
        T: 206.624.0900
        E: ryan.steen@stoel.com
            jason.morgan@stoel.com



PLAINTIFFS’ NOTICE OF APPEAL
Natural Resources Defense Council et al. v. Bernhardt et al.,
Case No. 3:18-cv-00031-SLG                                                        3
           Case 3:18-cv-00031-SLG Document 39 Filed 01/03/19 Page 4 of 4
